Citation Nr: 0414588	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  99-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1952 to August 1955, 
from January 1957 to January 1960, and from July 1961 to July 
1975.  He died in December 1997.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board notes that, in her March 1999 substantive appeal, 
the appellant requested a personal hearing before a Member of 
the Board at the RO.  However, in correspondence dated in 
April 1999, she indicated her desire for a hearing before a 
Hearing Officer at the RO instead.  That hearing was 
conducted in June 1999.  


FINDINGS OF FACT

1.  The veteran died in December 1997 due to metastatic 
esophageal cancer.  

2.  During the veteran's lifetime, service connection was 
established for psychophysiological musculoskeletal reaction 
with a history of rapid forceful heartbeat, anxiety, and 
tension, with fatigue and headaches; mycosis fungoides; and 
bilateral high frequency hearing loss.  

3.  The medical evidence does not show that the veteran died 
due to a disability that was in any way related to service or 
to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1998 rating decision, February 1999 statement of the 
case, and supplemental statements of the case dated through 
November 2002, the appellant and her representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claim.  
In addition, by letter dated in July 2001, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the appellant to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
In addition, in February 2004, the Board obtained an opinion 
from an Independent Medical Expert (IME), pursuant to 
38 C.F.R. § 20.901(d) (2003).  The appellant's representative 
has argued that that opinion is "tainted" by comments 
expressed by a Board physician who reviewed the case prior to 
the Board's forwarding the file to the IME.  The 
representative has argued that the case should be Remanded to 
obtain an additional, untainted opinion.  However, the Board 
physician's comments in such matters are not associated with 
the claims file-and they were not so associated in this 
case.  The IME's opinion discusses the evidence in this case 
in some detail and is very well reasoned, referencing 
pertinent reports in the medical literature, and it makes no 
reference to the Board physician's comments.  There is no 
indication that the IME saw or was otherwise influenced by 
the Board physician's comments.  The Board finds no reason to 
discard the IME opinion in favor of an additional opinion.  
Further, the Board physician's comments are not part of the 
record in this case and were not considered by the Board in 
adjudicating the claimant's appeal.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

The record does not reflect that the July 2001 letter or 
other communications to the appellant have provided her wit 
the "fourth element."  However, under the circumstances set 
forth above, considering the multiple times her claim have 
been reviewed by the RO and the Board and the multiple 
occasions that she has communicated with VA regarding her 
claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support her claim 
and that she has had ample opportunity to present evidence 
and argument in support of her appeal.  She has not 
identified any evidence not already of record.  Her 
representative has requested that the appeal be forwarded to 
the Board and considered based on the evidence that is 
currently of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The record shows that the veteran served on periods of active 
duty from August 1952 to July 1975 and that he served in 
Vietnam during the Vietnam Era.  He died in December 1997 due 
to metastatic esophageal cancer.  During his lifetime, 
service connection was established for psychophysiological 
musculoskeletal reaction with a history of rapid forceful 
heartbeat, anxiety, and tension, with fatigue and headaches, 
rated 10 percent disabling; mycosis fungoides, rated 10 
percent disabling; and bilateral high frequency hearing loss, 
rated noncompensably disabling.  The record indicates that 
mycosis fungoides is a form of non-Hodgkin's lymphoma.  

The appellant contends, and so testified at a personal 
hearing at the RO in June 1999, that service connection for 
the cause of the veteran's death is warranted on the basis 
either that it was caused by the service-connected mycosis 
fungoides or that it was directly caused by his presumed 
exposure to herbicides (Agent Orange) during his service in 
Vietnam.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more in Vietnam during the 
Vietnam Era and one of a number of enumerated cancers becomes 
manifest to a degree of 10 percent at any time after such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service; such veterans shall be presumed 
to have been exposed to a herbicide agent during such 
service.  These presumptions are rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

As noted above, mycosis fungoides, for which service 
connection was established,  is a form of non-Hodgkin's 
lymphoma, which is among the enumerated cancers.  Esophageal 
adenocarcinoma is not among the enumerated cancers for which 
service connection mazy be presumed.  

The record shows that, during service, the veteran was 
followed, without treatment, for a skin rash that was first 
noted in 1966.  After the veteran's separation from service, 
mycosis fungoides was diagnosed in approximately 1978 and was 
treated intermittently until 1990.  In February 1991, he was 
evaluated for atypical chest pain and was found to have a 
hiatal hernia and esophageal reflux disease; he was treated 
with medication.  

The veteran was evaluated in January 1997 for progressive 
gastroesophageal reflux symptoms, dysphagia, and a 20-pound 
weight loss.  Endoscopy revealed a mass in the distal 
esophagus which was determined to be adenocarcinoma.  Further 
studies in conjunction with surgery showed that the cancer 
was metastatic.  The veteran's subsequent care was primarily 
palliative in nature.  According to his death certificate, he 
died in December 1997 due to metastatic esophageal cancer.  
The numerous post-service treatment records do not mention an 
etiology for the veteran's esophageal cancer.  

In May 1998, a VA physician wrote that adenocarcinoma of the 
esophagus "is a disease that is not caused by cigarette 
smoking but may be related to gastroesophageal reflux 
(GERD)."  

In February 2004, the Board obtained an opinion from an IME.  
After setting forth the veteran's pertinent medical history 
in some detail, the IME stated that 

it is well established that nearly all 
cases of esophageal carcinoma arise from 
a premalignant lesion of the esophagus, 
known as Barrett's esophagus.  Although 
Barrett's esophagus is recognized as a 
precursor lesion the etiology, 
prevalence, and malignant risk of this 
lesion remain unclear.  It is however 
well recognized that gastroesophageal 
reflux disease is intimately linked to 
Barrett's esophagus and perhaps is causal 
in subsequent transformation into 
esophageal adenocarcinoma.  This 
association was established in 1999 
[citations omitted].  Other possible 
etiology factors for this disease have 
not been established.  These include 
tobacco and alcohol consumption, changes 
in obesity and diet, and the changing 
pattern in use of medications that affect 
the upper gastrointestinal tract.  

First, there is no evidence that any of the veteran's 
service-connected disabilities were a direct or contributory 
cause of his death.  The death certificate lists only 
esophageal cancer (and respiratory arrest) as the cause of 
death.  Further, the medical treatment records also do not 
indicate that any of the veteran's service-connected 
disabilities played any role in causing or hastening his 
death.  

Neither do the service medical records show that the 
veteran's esophageal cancer began during service or within 
one year thereafter.  But because he served in Vietnam during 
the Vietnam Era, he is presumed to have been exposed to an 
herbicide agent.  As set forth above, service connection may 
be presumed for certain enumerated diseases for such veterans 
under certain conditions.  Adenocarcinoma of the esophagus is 
not among those enumerated diseases, however, and, 
regardless, it was not manifest to a compensable degree 
within one year after his separation from service.  
Therefore, service connection may not be presumed for 
esophageal cancer.  

The appellant argues in the alternative that the veteran's 
esophageal cancer was caused by his service-connected mycosis 
fungoides.  The regulations provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310 (2003).  Neither of the medical opinions that are of 
record, however, indicates that mycosis fungoides is even a 
possible etiologic agent for esophageal cancer.  Rather, they 
both state that esophageal reflux is felt to be the most 
likely precursor for that type of cancer.  The medical 
evidence does show that the veteran had been diagnosed with 
GERD.  However, that disorder was first shown many years 
after his separation from service and there is no medical 
evidence that it was in any way due to service.  There simply 
is no competent evidence which relates the veteran's 
esophageal cancer to service or to a service-connected 
disability.  

Although the appellant's representative has argued that a 
medical opinion is needed regarding the question of whether 
the veteran's esophageal cancer resulted from his presumed 
exposure to herbicide during service, the Board disagrees.  
The law does not require VA to obtain a medical opinion on a 
given aspect of the appellant's claim if the competent 
evidence that is already of record is otherwise unequivocally 
against that point.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4).  In this case, the evidence 
of record clearly establishes an etiology for the veteran's 
esophageal cancer that is not in any way related to service 
or to a service-connected disability.  Therefore, the 
additional opinion in this regard suggested by the 
appellant's representative is not necessary for the Board to 
adjudicate the appeal.  

The appellant's representative has also stated that a recent 
medical study indicates that participants in the study that 
had the highest levels of dioxin exposure exhibited an 
increased risk of cancer at any anatomical site.  He argues 
that, because that study provides evidence of a probable 
relationship between Agent Orange (herbicide) exposure and 
all cancers, the duty to assist requires VA to obtain a 
medical opinion to discuss the degree of certainty of such a 
relationship in the veteran's case.  The representative cited 
Charles v. Principi, 16 Vet. App. 370 (2002) to support his 
argument.  The Court's holding in Charles, however, states 
that 

where there is competent evidence [of 
record] indicating an association between 
the veteran's disability and his active 
service [citation omitted], but there is 
not of record...competent medical evidence 
addressing whether there is a nexus 
between [the disability] and his active 
service...a medical nexus opinion [is] 
'necessary to make a decision on the 
[appellant's] claim.'

In point of fact, however, the report cited by the 
representative refers to a new analysis of data which had 
previously been analyzed and had been found to show no 
consistent evidence that Agent Orange is related to cancer.  
The new analysis, according to the report, revealed increased 
risks of prostate cancer, melanoma and cancer at any 
anatomical site among those with the highest dioxin exposure.  
Significantly, however, according to the report, the analysis 
compared Air Force personnel who were involved in the actual 
spraying of herbicide agents with Air Force veterans who 
served in Southeast Asia, but did not spray herbicides.  The 
report states that "the National Academy of Sciences will 
review this study along with many other studies on herbicide 
and dioxin exposure to make a report to the Secretary of 
Veterans Affairs to assist him in decisions related to 
compensation."  Perhaps most importantly, the report stated 
that, "Extrapolation to other Vietnam veterans is not 
possible with these data. Associations found in this study do 
not imply causation."  

The veteran in the case before the Board served in the Army, 
not the Air Force, and his exposure to herbicide agents is 
merely presumed, pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  
There is no affirmative evidence that he was involved in the 
actual spraying of herbicide agents or that he sustained 
exposure to such agents similar to the study's participants 
or even that he was, in fact, exposed to herbicide agents.  
Further, according to the report, the study's findings 
themselves cannot be applied to other Vietnam veterans.  
Moreover, it was noted that the "associations" found in the 
study "do not imply causation."  Lastly, the report 
indicates that further review of the study's (and other 
studies') findings would be undertaken to decide what action, 
if any, might be taken by VA regarding compensation claims.  

The Board finds that the cited report provides information 
that is far too tenuous to constitute "competent medical 
evidence addressing whether there is a nexus between [the 
veteran's disability] and his active service."  Accordingly, 
the additional medical opinion suggested by the appellant's 
representative is not needed.  

Because the evidence does not show that the veteran's death 
was due to a service-connected disability or that the 
condition that caused his death was related in any way to 
service or to a service-connected disability, the Board 
concludes that service connection for the cause of the 
veteran's death has not been established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



